Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This communication is in response to the amendment filed on 2/22/2022.

REASONS FOR ALLOWANCE

3. 	The following is an examiner’s statement of reasons for allowance: Independent
claims 1, 8 and 15 recite similar features. The reasons for allowance are given with
respect to claim 1 below, but they are also relevant to the other independent claims and
the dependent claims.
Prior arts fail to teach or suggest the features of all the limitations of the base
claims.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kidest Mendaye whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/11/2022
/KIDEST MENDAYE/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443